DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7, 9, 13-14 and 16 are rejected under 35 U.S.C. 102a1 as being anticipated by Ericsson (“Remaining issues on DRX timers”, 3GPP DRAFT: R2-1713471, XP051372179; pgs. 1-7: 11/27/2017-12/01/2017) submitted in IDS.
For claim 1, Ericsson discloses a discontinuous reception communication method, comprising: receiving, during running of a timer T11 (see at least Fig.1; T11=drx-UlRetransmissionTimer (running)), indication information sent by a network device, wherein the indication information comprises hybrid automatic repeat request (HARQ) feedback information for initial transmission or retransmission of data (see at 
For claims 3, 9 and 16, Ericsson further discloses wherein the indication information is downlink feedback information (DFI) (see at least under section 2.5: HARQ feedback (claimed DFI) for the last UL (uplink) data transmission (see at least Fig.1: PUSCH) since HARQ feedback is a downlink feedback information from the LTE eNB to the UE(s)).
Claims 7 and 13 are rejected for same reasons as claim 1 and wherein Ericsson further discloses the apparatus is a terminal device (see at least Fig.1; UE).
Claim 14 is rejected for same reasons as claim 1 (see at least Fig.1; UE (at least processor and memory (CRM))).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 8, 12, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson in view of Fakoorian et al (US 2019/0261354).
For claims 2, 8 and 15, Ericsson further discloses wherein the indication information is the HARQ feedback (see at least under section 2.5: HARQ feedback (claimed indication information) for the last UL data transmission).  Ericsson discloses all the claimed subject matter with the exception of explicitly disclosing determining, based on the indication information (HARQ feedback), whether to retransmit the data on a first grant-free scheduling resource.  However, Fakoorian discloses the use of grant-free communication (abstract) and wherein HARQ feedback (ACK/NACK) determines whether to retransmit the data on a first grant-free scheduling resource based on ACK (no need to retransmit) or NACK (need to retransmit) (see at least [0107] and/or [0113]).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the grant-free communication as taught by Fakoorian into the method/apparatus/CRM of Ericsson for the purpose of at least saving time and/or network resources by eliminating signaling related to scheduling request(s) and resource allocation(s).
.
8.	Claims 4, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson in view of Golitschek et al (US 2019/0098585).
For claims 4, 10 and 17, Ericsson further discloses wherein the indication information is the HARQ feedback (see at least under section 2.5: HARQ feedback (claimed indication information) for the last UL data transmission).  Ericsson discloses all the claimed subject matter with the exception of explicitly disclosing wherein the indication information (HARQ feedback) further comprises: at least one of a carrier indicator field (CIF) or transmit power control (TPC).  However, Golitschek discloses the use of a TPC as part of the HARQ feedback (see at least [0053]).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to include TPC as a part of the HARQ feedback (indication .
     Claims 5, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson in view of Novak et al (US 2014/0177449).
For claims 5, 11 and 18, Ericsson further discloses wherein the indication information is the HARQ feedback (see at least under section 2.5: HARQ feedback (claimed indication information) for the last UL data transmission).  Ericsson discloses all the claimed subject matter with the exception of explicitly disclosing wherein the indication information (HARQ (ACK/NACK) feedback) is scrambled by using a cell radio network temporary identifier C-RNTI.  However, Novak discloses the ACK/NACK feedback is scrambled by using a cell radio network temporary identifier C-RNTI (see at least [0145]).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to scramble the HARQ feedback (indication information) by using C-RNTI as taught by Novak into the method/apparatus/CRM of Ericsson for the purpose of at least differentiating transmissions of a UE from others.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM B FOUD whose telephone number is 571-272-0041.  The examiner can normally be reached on  Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


	/Hicham B. Foud/
	Art unit 2467


/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        February 1, 2022